Title: From George Washington to the Board of War, 26 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen,
            Hd Qrs Morris Town Feby 26th 1780
          
          I have received the inclosed proceedings of a General Court Martial held by order of the Board—As I am not informed of any provision having been made for vesting the power of appoin[tin]g Courts Mar⟨tial⟩ in the Board (which is too confined in many respects), I should not think myself at liberty to confirm the proceedings of the present Court, were there no objection to the manner of the proceedings themselves—But they are too summary and the evidence not fully enough stated to justify an approbation of decisions which affect life No mention is made of the corps to which the prisoners belong—The Corporal punishments too are irregular, exceeding the limits prescribed by our military code which is in this instance also defective—and in the case of Capt. Parke—he is found guilty of the additional crime of forgery, though the charge against him only relates to fraud.
          I flatter myself I need not assure the Board, that the ⟨s⟩cruples now suggested do not proceed from the least disposition to bring their powers in any instance into question, which is the remotest of any thing from my intention—But as the regular administration of justice as well in the military as civil line is of the essential importance and as the regular constitution of Courts is a fundamental point towards it, The Board will be sensible it is my duty to be satisfied on this head before I give my concurrence in any trials where there is room to doubt. I shall therefore be obliged to them to give me the necessary information concerning their powers in this respect—Lest upon recollection it may be found

that sufficent provision has not been made, I inclose an order for holding a new Court, that the offenders may not escape, and I could wish a hint may be given to the Gentleman acting as Judge advocate to be more explicit and particular in designating the circumstances of the crime and of the evidence. I inclose the proceedings for the inspection of the Board.
          Inclosed I send the Board the returns lately called for by them through the Inspector General from this part of the army—The moment the rest are received, they shall be forwarded. I have the honor to be With perfect respect and esteem Gentlemen Your most Obedient humble servant.
        